Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	The office action is in response to the application filed on 01/15/2021 in which claims 1-20 were presented for examination.
ELECTION/RESTRICTION
Applicant’s election without traverse of identified Species A (FIG. 4A - an evaporative cooling garment with openings <without flap>) in the reply filed on 05/12/2022 is acknowledged. 
Please note that claims 18-20 were withdrawn by examiner from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (having openings with the flaps), there being no allowable generic or linking claim. Accordingly, claims 1-17 are pending in the application.
The requirement is deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to because Figures 1 and 2 are not claimed and appear to be irrelevant to the claims.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pants and hat (claims 14-17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The use of the term MYLAR, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: 
In paragraph 21 of line 3 recites “suberabsorbent” should read “superabsorbent”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a multiplicity of layers” in the claim. It is unclear what is a multiplicity of layers on the first layer as there is no further disclosure in the specification as originally filed, which includes the original written description and original drawings and fail to show the first layer having a multiplicity of layers. However, for the purpose of examination, “a multiplicity of layers” on the first layer is considered as the second layer overlaying on top of the first layer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-8 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaffer et al. (US 10299520 B1). 
Regarding claim 1, Shaffer discloses an evaporative cooling garment (a garment with cooling elements) comprising: a first layer, wherein the first layer is configured to absorb a quantity of water (Fig 9E and 9B, #10 or annotated Fig 1 below; materials provided in Col 3, line 33-45 are capable of absorbing water); a second layer superimposed over the first layer, wherein the second layer comprises a reflective material and defines openings (Annotated Fig 1 below; #18 mesh (layer with openings); Col 6, lines 58-65; reflective coatings), wherein the first layer is visible from an exterior of the garment through the openings in the second layer (Fabric #10 is visible through mesh layer #18, Col 8; lines 60 “attached to the surface of #10”, Fig 4), and the garment defines a collapsible gap between an inner surface of the second layer and an outer surface of the first layer (for example Fig 9E provided with Mesh layer #18 attached to the shirt #10 in a pocket style and the opening of a pocket where the storage inside of a pocket is a collapsible gap (two surfaces of layers collapse)). 

    PNG
    media_image1.png
    327
    619
    media_image1.png
    Greyscale

Annotated Fig 1 of Shaffer
Regarding claim 3, Shaffer discloses the limitation of claim 1 as described above and further discloses wherein the openings (the openings on mesh 18) are rectangular or circular (Fig 2 shows rectangular shape openings on mesh #18).
Regarding claim 5, Shaffer discloses the limitation of claim 1 as described above and further discloses wherein when the collapsible gap is collapsed, the inner surface of the second layer and the outer surface of the first layer are in direct contact (Fig 9E; mesh #18 on #10; Col 8; lines 60 “Mesh #18 attached to the surface of #10”, therefore they are in direct contact). 
Regarding claim 6, Shaffer discloses the limitation of claim 1 as described above and further discloses wherein the first layer is a composite material (Col 3; lines 33-46; intertwining strands of various materials).
Regarding claim 7, in light of 112b objection above, Shaffer discloses the limitation of claim 1 as described above and further discloses wherein the first layer comprises a multiplicity of layers (Fig 9E; mesh #18 on #10; Col 8; lines 60 “Mesh #18 attached to the surface of #10”).  It is noted that multiple layers or pieces of mesh 18 can be used on the fabric #10. (Col-9, lines 44-52).
Regarding claim 8, Shaffer discloses the limitation of claim 1 as described above and further discloses wherein the first layer comprises a superabsorbent polymer (Col 3; lines 33-46; intertwining strands of various materials such as natural fibers (e.g., cotton, linen, wool, etc.) or synthetic fibers (e.g., polyester, nylon, acrylic, spandex, etc.)).
Regarding claim 12, Shaffer discloses the limitation of claim 1 as described above and further discloses wherein the garment is configured to cover at least a portion of a wearer's torso. (Figs 9A-9E and 28A, Col 13; lines 60-67 to Col 14; lines 1-3).
Regarding claim 13, Shaffer discloses the limitation of claim 12 as described above and further discloses, wherein the garment is a vest or a shirt. (Fig 28A, Col 13; lines 60-67 to Col 14; lines 1-3).
Regarding claim 14, Shaffer discloses the limitation of claim 1 as described above and further discloses wherein the garment is configured to cover at least a portion of a wearer's leg (Fig 28B , Col 13; lines 60-67 to Col 14; lines 1-3).
Regarding claim 15, Shaffer discloses the limitation of claim 14 as described above and further discloses wherein the garment is a pair of pants (Fig 28B, Col 13; lines 60-67 to Col 14; lines 1-3).
Regarding claim 16, Shaffer discloses the limitation of claim 1 as described above and further discloses wherein the garment is a head covering (Col 14; lines 1-3).
Regarding claim 17, Shaffer discloses the limitation of claim 16 as described above and further discloses wherein the garment is a hat (Col 14, lines 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al. (US 10299520 B1). 
Regarding claim 2, Shaffer discloses the limitation of claim 1 as described above. However, Shaffer doesn’t explicitly disclose wherein the openings (holes on mesh #18) in the second layer (#18) comprise about 10% to about 50% of the surface area defined by a perimeter of the second layer. However, it is noted that multiple layers or pieces of mesh 18 (second layer) can be used on the fabric #10 (First layer); the places where mesh overlaps will have less openings about 10%-50% of the surface area (Col-9, lines 44-52).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have 10%-50% of the openings in the second layer in order to control the temperature, humidity, airflow or other aspect of the environment of an individual and to provide the esthetic features to the garment. Since the claimed values are merely an optimum or workable range, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding claim 4, Shaffer discloses the limitation of claim 1 as described above. Shaffer doesn’t explicitly disclose wherein the collapsible gap, when not collapsed, is in a range between about 0.1 cm and about 2 cm. However, Fig 9E of Shaffer provided with Mesh layer #18 attached to the shirt (fabric 10) in a pocket style and the opening of the pocket where the storage space inside of the pocket would be about.1cm and about 2cm of gap opening depends on the movement of the wearer, the material qualities, and use of the pocket.   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have a range between about 0.1 cm and about 2 cm when collapsible gap is not collapsed in order to allow some movements within the pocket (mesh #18). Since the claimed values are merely an optimum or workable range, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding claim 9, Shaffer discloses the limitation of claim 1 as described above. Shaffer doesn’t explicitly disclose wherein the first layer (#10) has a thickness between about 0.1 cm and about 1.5 cm. However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the first layer has a thickness between about 0.1 cm and about 1.5 cm (the first layer has a thickness between about 0.1 cm and about 1.5 cm) in order to allow components (in instant case would be to hold sweats of a wearer) to be formed in fabric without being visibly present, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. 
Regarding claim 10, Shaffer discloses the limitation of claim 1 as described above. Shaffer doesn’t explicitly disclose wherein the second layer (#18) has a thickness between about 0.1 cm and 1 cm. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the second layer having a thickness between about 0.1 cm and 1 cm (Col 6, lines 58-67) in order to hold conductive coating material for reflective effect, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding claim 11, Shaffer discloses the limitation of claim 1 as described above Shaffer doesn’t explicitly disclose wherein the second layer has a reflectivity of about 0.8 to 1 in the visible, near-infrared, and far-infrared regions. However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the second layer having a reflectivity of about 0.8 to 1 in the visible, near-infrared, and far-infrared regions (Col 7, lines 28-28; “reflective coatings” provide reflectivity) since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- US 10111480 B2- Pezzimenti discloses garments with chambers to retain an insulating fill material. Openings along seams between the insulating chambers may achieve evaporative moisture or air transfer from the inside (proximal to the body of a wearer) of the garment to the outside environment. In an aspect, the openings along the seams are offset with interior openings, wherein the interior openings are connected to the exterior openings by a passage between garment layers.
- US 20190365000 A1 by Simmons discloses the garment having one or more flaps that open and close in response to the presence or absence of an external stimulus such as, for example, moisture. The one or more flaps remain closed in the absence of the external stimulus and open in the presence of the external stimulus thereby increasing or decreasing ventilation between an interior cavity of the garment and an external environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIN HTWE OO/
Examiner, Art Unit 3732     
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732